Case 3-18-13912-cjf   Doc 127 Filed 12/20/18 Entered 12/20/18 19:28:08   Desc
                         Main Document     Page 1 of 5
 Case 3-18-13912-cjf    Doc 127 Filed 12/20/18 Entered 12/20/18 19:28:08          Desc
                           Main Document     Page 2 of 5


of Liens, Claims, Interests and Encumbrances (the “Sale Motion”)(Docket # 40) and

in support of the entry of the proposed Order (1) Authorizing Sale of Assets Free and

Clear of Liens, Claims, Interests, and Encumbrances; (2) Authorizing Assumption and

Assignment of Certain Unexpired Leases and Executory Contracts; and (3)

Approving Changes to Debtors’ Names and Modifications to Caption (the “Sale

Approval Order”)(Docket #122), as revised.

       5.     Pursuant to the Order Approving and Setting Sale Procedures and

Scheduling Sale Approval Hearing entered on December 4, 2018 (the “Sale

Procedures Order”)(Docket # 69), I sent a copy of the Sale Procedures Order, with the

attached Sale Procedures, to all known creditors and parties in interest pursuant to

the Affidavit of Service on file with the Court (Docket #75). In addition, I either sent,

or was copied on emails sending, the Sale Procedures Order to approximately 58

different parties.

       6.     My office staffed and managed the “data room” for potential buyers.

The data room contained a wide variety of information for potential buyers to review,

and my staff and I were adding to the data room almost daily. The data room

included pleadings, financial information and tax returns, contracts, agreements on

leases, permit information, answers to written questions posed by a specific interested

buyer, information on the letter of credit and bond, the Asset Purchase Agreement

(“APA”) from CDF Capital, LLC (the “Stalking Horse”) in Microsoft Word and the

financial analysis I received from the Stalking Horse after the hearing held on

November 30, 2018.




                                           2
 Case 3-18-13912-cjf   Doc 127 Filed 12/20/18 Entered 12/20/18 19:28:08          Desc
                          Main Document     Page 3 of 5


      7.     To receive access to the data room, interested parties needed to return a

form Non-Disclosure Agreement with the Debtors (the “NDA”). I received signed

NDAs from twenty-three (23) different buyer groups and my staff gave these parties

access to the data room.

      8.     I received three (3) Offer Packages from parties interested in making an

offer (the “Bidders”) by the Submittal Deadline. All Bidders were decided to be

Qualified Bidders pursuant to the Sale Procedures Order.

      9.     The Auction required by the Sale Procedures Order was held on

December 20, 2018, beginning at 1:20 p.m., at the offices of DeMarb Brophy LLC, 1 N.

Pinckney St., Suite 300, Madison, Wisconsin. I personally attended and conducted

the Auction. A sign-in sheet from the Auction is attached hereto as Exhibit A.

      10.    Three potential buyers participated in the Auction, Vintage Wine Estates

(“VWE”), Midwest Custom Bottling (“MCB”) and the Stalking Horse. VWE and the

Stalking Horse agreed to assume all three of the Leases related to the three

Agreements to Assume and Assign Leases and Set Cure Payment on file with the

Court as Docket Nos. 92, 95 and 113 (the “Leases”). At the beginning of the Auction,

MCB did not bid to assume and assign any of the Leases. In round 8 of the Auction,

MCB agreed to assume and assign all of the Leases except for the Total Water Lease

(Docket No. 113). Accordingly, the bids were adjusted to account for the changes in

the unsecured and administrative creditor body due to the Lease decisions.

      11.    Bidding at the Auction was competitive and lasted approximately five

(5) hours. In total, the bidding included twenty-four (24) rounds of bidding. For the




                                          3
Case 3-18-13912-cjf   Doc 127 Filed 12/20/18 Entered 12/20/18 19:28:08   Desc
                         Main Document     Page 4 of 5
Case 3-18-13912-cjf   Doc 127 Filed 12/20/18 Entered 12/20/18 19:28:08   Desc
                         Main Document     Page 5 of 5

                                                                  EXHIBIT A
